Parsons, C. J.
It is our opinion that the direction of the judge m all the points was right.
When the defendants would avoid their promise by availing themselves of the statute, it is incumbent upon them to prove that the notes are within the statute; and the plaintiffs are [ * 453 ] not obliged to show that the notes are * without the statute. Neither are the plaintiffs bound to prove in what manner they acquired the property of notes payable to bearer, unless the defendants will first show that a former lawful holder of the notes lost them, or that they were unlawfully taken from him ; and then the plaintiffs would recover, if they could prove that they acquired them bona fide, and for a valuable consideration, in the usual course of negotiation, without notice of the manner in which the former holder lost his possession of them.

Let judgment be entered on the verdict